OFFICE OF THE AlTORNEY     GENERAL   OF TEXAS
                      AUSTIN




Hon. srlloetculnll
couaty Attorney
xl Paso county
El Paso, Tan8
Deer slrr
Eon. Ememt Quinn, page 2

     advertisemnt onoe every day for said two weeka
     period, or ona8 eaoh week for the twu weeka?
         "QuestionNo. 4. Does Artfale 236ea 15 any
     wise limit or repeal the provisions ot Artlole
     1659, and if 60, to what erta;lW*
          At the outsat we wish to oall attention to the
iaot that the rtatutory law of this rrtateprovidea ia
certain ree9eotr a dffrerentmthod for the purohaee of
etatlonmy ,bythe Comiaclloner8'Court or a oounty rropp
that metMd authorizedfor the purohase of stationeryby
the 0ouaty 0rri0wa or a oounty.    This distinotlonrhould
be kept oonotantly in aind durin(5the rollowine approaoh
to the questione under oonsldsration.
         Article 1652, Revlmd Civil Statutes, 1925, en-
aotad in 1905 (hota 1905, pa@ 324), provides:
         *Bida ah&U be arked for all el;ppllea or
     etationery,books, blarka, reoorda, and other
     supplies ror the v~rioue ofiioers for wbioh the
     county icrrequired to gay, and the puvohase
     made rrom the lowest bidder, after tiling maid
     bid with the auditor for reaord."
         Artiole 1659, Revised Civil Ytntuter, l92S, orig-
lhally snaoted in 1966 along with.the preooding artlole
and anended in 1921 (hots 1921, page 155) readrr
        Vupplfea of every kind, road aad bridge
    material, or any other inaterial,for ths use
    or eafd oouhty, or any of lta oifioers, depart-
    menta( or inutltutiom must be yrohaaed on oom-
    petitive b:do, the oontraot to be awnrded to the
    party who, 3.5the judgment of the Coimieaionerr
    Court, has mbzltted fhs lowest and beat bid.
    The county auditor shall advertIs for a period
    of two week8 in at least 050 daily newspaper,
    published aiidcirculated in tha aounty, for suoh
    supplies and material acaording to speolfloationa,
    giving la detail what ia needed. Suoh adver-
    tieements ahall state where the BFeeiriO%tiQ5II
    are to be round, and shall give the ttme and
    plaae ror reoelvin$ suoh bida. All such oa!npa-
    tltlve bide ehall be kept on file by the oounty
     Ernest   oul55, page 3

     auditor aa a part of the reoords Of his oifloe,
     and shall be subjeot to lnspeotlonby any one
     desiring to eee them. Copies or all bids re-
     aelved shall be furnishedby the oounty auditor
     to the oounty judge and to bhe oonaleeloners
     oourt; and when the bids received are not sat-
     israotory to the said judge or oounty oammls-
     sio5er8, the auditor 8hall rejeot 8ald bids and
     re-advertisetar new bids. In sac5880r enter-



    Z&ing     oura). -
         We have undersoored the emer~enoy provision of
this artiole. MvertiStng ror 6ompeOitfvebid8 is 50%
neoessarp in oases or emergenaywhere the yurahases are
not to exoeed $150.00.
         hrtiole 2252, Revised Cl011 Statutes,lsea, (Aots
1901, page 252) provides8
         The oomlseloners oourt by as order anta-
     ld or raoord, may oontraot as hereinafterPO-
    sorlbed, with some suitable perran or persoss
    to supply the oounty with blask books, all legal
    blanks and stationery as my be reaulrea by law
    to be furnlahsd the county ofrloials,a
         hrtiale 2389, Revised Civil Statutes, 1926, (Id,)
reads as follows;
         *The oonraiseionerscourt ah@&1 advertlao,
     at leest onoe in every two years; ror sealed
     proposals to furnish blank books, legal blanka,
     stationery and suoh other prlntirrgas may bo
     required for the oounty rOr the ,erm Of suoh
     aontraot,and ehall reoeive separate bids for
     the different olasses hereinafterdesignated.
                                                              884



Hon. Ernest GUAM, page 4

        amount oi sup~lles needed.* (UndersoorLngours).
        --
         Artlole 2362, Revised Civil Statutes, 1926,
(Id.) olaseltlesoounty atetionsry;
            "The stationeryshall be divided Into four
        oleesesr Class *A* shall embreae all blank
        books and a.11work requiring permanennhand sub-
        stantlel binding. ala88 *B* shall embraoe all
        legal blanks, letter heeds and other printing,
        stationery end blank papers. Class *at shall
        embreoe typewriter ribbons, pens, ink, muollage,
        penollr, penholdere,Ink stands end ware or
        like klrul. Class *D' poll tax receipts and all
        eleotion supplies oi whatever nature end de-
        soription,not furnished by the State. Raoh and
        every bid shall be upon e partloularoless, sop-
        erate and apart from any other olaes. .Tothe
        lowest bidder 05 eaoh oleae 8hell be awarded
        the oontreot tar all work of that oleee.*
           ConstruingArtlale 1659, supra, with Artloles
2S58, 2259 and 2362, supra, It is apparent that the iera-
er 18 a general statute with an emergenoy olauee. On the
other                     2359 and 2362, supra, are spe-
      hand Artioles 233tb8,
oil10 statutes governing oontreotsmado by the oommis-
sloners~ oourt ot 8 oounty ror the purohese Or -lank books,
all legal blanks and atatlonary,eta."
         It Is the rule of oonatruotlonthat when a gen-
eral statute and a speolal atetute deal with the same
subjeot matter, the rormer is oontrolled or limited by
the latter. SO T%X. JUR. 212, and oases oited in note 5.
         It ia our opinion that Artiole 2359, aupra, got-
ems in the matter or edvertis5ngfor alters to supply
county stationery,I.e., blank books, legal blanka, atation-
cry and suoh othar printing when the purobaee is to be
made by the oommlssloners~aourt of a oounty. AOOOraing
to the provfalons of this article the advertisementfor
bids must be made *et least 0500 in every two year4.w
Rzthermore, the edrertleementshell be made by the ooun-
e olerk Who shall notify by registeredletter,    eaoh
newspaper and job printing house in the oouaty, end at
least three stationery end printing houaes in the State,
Hon. Ernest ouinn, page 5

of the time aaid Contraab 14 to be awarded, and of th.
probable amount of supplies nmeded.*
        On the other hand, Artlolo 2SS9, supra, gorern-
ing the purohs84 of statineq 4~~pli44 by the mo-imsicmi-
erm oourt, does not Coctain an mmmrgmnay olaurm, as doom
Article 1.659,8Upa. Oonsequently, Lo.this parflmular
re8peot Artlole 2359 does not supersede Artlola 1689. It
ia our opinion that thoaergenw alause OS Artiolo 1669
would apply to pUrOha8CSby the 804d4810n4r4 oouxt with-
out advertlmlngror bids or enough blank books, legal
blanks and stationeq to meet thm nmsdm of thm mountr until
the provisions Ct Artiolm 2369 oould be oo~~lled with In
an minountunder no uoridltlonto lxC44d 0x10hundred and
rirty dollars'.

        Thus far we have dlsOu84Od puraha448 of statlon-
0x-yby the oommiisf4ionerm
                         oourt or a aounty.
        ft Is our ~~anolusionthat hrtialam 22U!8to 2369
RmQiaed Glvil Statutes, lO%J, gOQ8rn mrompt in mmmrgmn&m
whmn llmlted purohasesmay bs mad0 under Artiolm lbSO;fBo-
rleeb civil Ytatutem,1925, without adrartislngfor bids.
        ~nsldmring ths 8tahUtmSauthorising 4OuntJ oiii-
c4r8 to purmhaoe stattonsrgwith the approval of the 00~
miri4lonmr4Court, we turn to seotion 1 of Art1e14 389Qb.
VeYfnOnj8Annotatmd Civil Statutes,wbioh reads am foll~m:
        Wiero shall be allowmd Co County Judgmm,
    Clczkm of the Di8triOt.andCounty Gourtm, Shor-
    ifis, Uounty Traa4Urmr4,Tax A48a44or4 and Ool-
    leotor4, muoh booke, mtationmry,inoluding blank
    bail bonds and blank oomplaintm,and offlo fur-
    niture a8 laaybe n4Ceeamry for their offiaem,
    to be paid for on thm order Of tha ~OXlli88iOn4~4
    court out or the County Trmamuryt and suitable
    offlmmm shall also br provided by the Cotmaim-
    mlonerm Court roareaid~officers  et thm 4spsnso
    or the Oounty. And SUOh books and mtattiary
    a8 are nsoessary ln the psrfoxmanoo of their
    duties 8hall also be furnished Jumtlo~of the
    Peace by said Conml44ioner4Court. PrQQi60& all
    purohases herein must be approved by Connais8ion*
    era court, and-met bo mad4 under the povimionm
    or Artlola 1659, Revised Ciril Statutes Of Tmt-
    Et8,1@28."
                                                            886



Hon. Rrne8t Wi"n, page 0

        Said Section 1 of Article 3f39$b,guwa, was en-
aoted by the Forty-rirmtLegislature,Regular ae4410n
19S9, Rouse Bill NO. 446, Chapter 807, pago (463,General
and SpeOlal Law amid Act deolarlng an emmrgenoy ae fol-
low*:
        -he pub110 importanceor the purpmsem herein
     oontamplatsd,and the faot that Artlole SSQS of
     the R4rlmed Statute4 of Texas, 1911, whlah pro-
     vided that orfioem and mtatlonerfbe furnlmhe6
     oertmin offioerm of the oount7 ~44 omitted in
     the oodlfiaationof 1925, orsste an emergenay
     and an imperativepub110 neoessity that the Qon-
     etitutionalE.le requiringbills to bm read on
     three several days in esmh House be suspmnded,
     and maid Rulm 18 hereby suspended,and that thlm
     Act ehall take err80t and be in roroe rrom and
     after its padsage, and it 14 40 lnaoteiL*
        We wish to call attentionto Seation (b) of Art.
9p)99,Veraon's Annotated Clrll Statutes, enacted mub44-
quad to Saotlon,lof Artlole SB99b for the purpose of
pointing out that It cannot asply to 8tatlonerJror the
subJact matter of Ssotlon 1 of Artl8lr StNQb shoe it is
a genmral statute which does not expremml~ inoludm mr
repeal the ltemr of the opeelflo Statute.
        ft le our oplalon that Seotion 1 of Artlole $SQSb
applies oxaluaively to purohaeemof~boakm, mtatfoneq in-
cluding blank ball bonds, blank ommplmlntm,aad offioe
f?ml1tur., eta., by county 0rrl4hr4 with the approvel of
the oouaty momml8slonar4oourt and that Artlole 3899 (b)
has 50 applioatlonto theme Items.
        Since Seetion 1 0r Artfole 5899b 14 montrolllng
am to purahaaem or stationeryby oounty offloerm, the
latter ln making acme xuustoonply wlth the requirement
of said utiole th8t all puraha848must b8 mmde under
thm provisiona of Artiole 1659, R8vissd cl~ll StatutaS,
1925.
        Artiole 1659, mupra, provides of oourme that the
amuntr auditor shall advertieefor a period of twm.meks
in at leC!8t one dally newmpaper published and olroulatee
ln the oounty, r0c suoh 4uppli44 and mmterialm, et..
Also where there is an emesgenay,puroha444 not la mxaeam
Hon. Erneet Ouinn, ~.a~07

of one hundred and fifty dollars may be made upcn requia-
itlon to be approved by the Commlsslonerm*Court, withat
advertisingror bids.
         Construing Artlolem 3299 (b) Seotlon 1, Parnon’s
Annotated Civil Statutes, and Article 1659, Revlscd Civil
Statutes, 1925, together,we have reaohod the oonolumlon
that when oounty oiflomrm desire to purohame books, sta-
tionery, inoludlng blank ball bonds and blank oomplalntm,
and offlO% furniture, under the former etatute they mu&
advertise for bids ln compliancewith the re?uirement of
Artlole 1659 unlese the purchase 14 made under the mner-
genoy provielon of the latter artlole In whloh oaae they
may with oommlaeloner~mapproval and without advertlalng
pZWOha84 enough statlBn%ry4upplia4 to last them until
the advertisementrequirementoan be met, the purCha80
not to exoeed $150.00 In amount.
         Ill 6Ii8Wer t0 yOuI'first qU48tiOIl, it 18 OUT Opikl-
ion that Artlolem 2358, through 2367, Revised Clrll Stat-
utes, 1925, govern in reapeot to the purohase of etatlon-
cry by the County Coznmlesloners ( Court and reculre oompet-
Itive bidding at least once every two years, with adrer-
tlsement by the oounty olerk aa called for ln the statutq
but that the emergenoy protl4lon of Artlole 1659, Reriaed
air11 Statutes, 1925, applies when stationery muppllem
are badly needed in whloh oaee a purohaae of not more t%
$150.00 worth of stationerymay be made by the CoacaIamlon-
era* Court without the competitivebid advertiseznmnt    re-
quirement of Artiale 2359.
         It 14 Our further opinion that puroha884 of mta-
tlonery by the oounty offloer8 as provided in Section 1 of
Artlole 3299 (b) are governed by Article 1659, Revised Old1
Statutes, 1926, end the provl8lons of maid article in re-
epeot to the method of advertlae3lentin conneotlonwlth mu&
purOh88cSmust bc met exoept where they are made under the
emergency clause wiilohappllea as it does ln the oaee of
purchase6by the CommiaeionermlCourt of a oounty.
         In an8wer to your aeoond queatlon,we wieh tc
advise that Artlole 2359, Revised Civil Statutmm, 1925,
appllem to the purchase of atatloneryby the Oommls8ionerS*
Court exoept ln the oa8e of an emergenoy but that Axtlale
1669, Revised Civil Statutee, 1925, applies to the puroham
                                                             888



Hon.gcne*tmiJlR,pagea

of 8tatlonarTyby oouatr otiioers a# 8uthorlzedunder
Yeotion 1 of Artiole 5899b and that Nero It appllu
there muat be oomplianoerith the requirement or adter-
tlswnt r0r bid8 *rot a period 0r tno raek8 In at lea8t
   daily nmf8paper.I
tub3
         In an8wOr t0 YOU2 third QUestiOn, it i8 OUT ORin-
ion that the phrase *rhall adtorti8e fur a period oi two
mok8 In at least on0 dally nevapaper*,a8 oontained In
Art101e 1689, Berised OIVII.8tatut88, roes, S?8QUirO8a
daily adrertiaementbeoaueo the ror48 =8hall advert%80w
In oonjunotlonwith a4allr new8papeP 08n only'moan that
the Legislaturehad a dally adtertl8ementin mind.
         Artiole BsSSa, fernoat Annotated Oitll atat-
tlto818 HOUSe Bill HO. 818 (&et8 1951, p. 869. oh. 168)
as enaoted by the ?Orty-8eOORd&Bgi8l&tUlT8 at it8 R@gU-
lar ,Se88iOn,a8 amended at the FIrlltOallti Bes8IOn, Aot8
1961, p. 48, Qh. 94, 8 1.
         It8 08ptiOn re8d8, in part. a8 rOllOW8I
         -Aila& req?iritl$OUBd88iORU~8' OOWt 6Rd
     gorornin$bdai*r of Oith8 and tom8 in thi8
     8tate to advert180 ror bid8 m mo~rotsrorxm8t-
     ilX#Dublio inDIWT-8llt8tllkd@EOcbr-iIiOanal-#
     etO.* (UndeP8otWIw 0~8).
         Gareful eon8ideratIonor the oaption and the
3worl8iotl8or the Aot itselr lea48 to the 8OnOlU8iOn that
it applied only to projeot8 re8p84biq-pllbltsimprov~ont8,
and not “to 8llQplie8of every kind, Wad WI& bridg8  JMtm-
lal, or 8ny other materIala, Inoludlq rtatleiwry,a8 to-
ierred to in Artiole 1689, Berioed Civil iRiatute8,1986,
&tiOle8 8388 to ZWl, Revise& ~ltil Statute8, 1935, and
Artiole 8899b, Beotion 1, VernOns8 Amotatrb Olvll stat-
ater. See:
     RtJNJ!ER
            v. WRITBAKERk WASHZWTOR, 8%    8.W. 10961
     OIBZ30#v. DAVIS, BIW, 8.W. 80&;
     mm3oli f. WOBL, 57 8.1. (84) 787;
     WWA.CX T. CARSOB, 58 S.W. (86) 184.
        Xt 18 our opinion that Artiole %4b~, Vernon**
Annotated Cld.1 Statute8 doe8 Rot rep&l th8 pPOY%8103U
                                                                         889



Hon. Erneet oulnn,   page   9


or Artlole 1669, ReVi8ed 01~11 atatuto8, and llmltr said
artlole only lnaorar a8 oontraot8 on prOjeOt8 rerpeetlng
pub118 improvements8uoh a8 oon8truotlonOf pub110 bulld-
in68 8114pub118 work8 are oonoerned,Artiole 1459 being
a general statute an4 Artlole 88668a being a epeolilo law.
         fn 8UppOrt Oi Our      MlWer8      t0 JWUr ifiSt tW0 qUe8-
tion8 we refer you to opinion No* O-lS91 of thi8 Dopart-
rent by Hon. Wm. J.'Fannlng, iWIi8bmt Attorney Oeneral,
wrlttm at the same time the foregofog opinion, on the
8lOthOd8Or plroha8e,by wiiohitaWUIlt~, Texa8 Of legal
Sza5k8, rtatlodor~and 8lmllar 8upplle8,ror the use or
.the officer8 or the OountJ.
                                          TOW8   very truly

                                         ATTORNNY fX!NEEU   OF   TEXAS




             ATTORNEY GEA'U      OB Tms